Opinion by
Wilbiajvi W. Porter, L,
The contention here arises upon a case stated. The sole question at issue is the constitutionality of an ordinance of the city of Titusville, under which a license tax is sought to *518be collected. The municipal legislation is alleged to be in violation of the provisions of the federal constitution, and of the constitution of the commonwealth. The sentence imposed by the court below affects the liberty of the defendant. These are important matters, and would ordinarily, lead us to a full expression of our views. The court below has, however, filed an opinion in which all the authorities seemed to have been examined with care. No question raised seems to have been overlooked or failed of adequate consideration. The conclusions reached put in application the principles adequately discussed. A repetition of the discussion would throw no additional light upon the case. We are all of opinion that the judgment of the court below should be sustained.
Judgment affirmed.